97 F.3d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wardell FIELDS, Defendant-Appellant.
No. 95-1239.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1996.

REMANDED.


1
Before:  MARTIN and CONTIE, Circuit Judges;  and CARR, District Judge.*

ORDER

2
The parties, having stipulated that this case is controlled by the decision of the United States Supreme Court in Bailey v. United States, hereby stipulate the propriety of a remand to the United States District Court for the Eastern District of Michigan for sentencing on the counts that remain after the Bailey issue is resolved, the Bailey issue having been the only issue raised on appeal.



*
 The Honorable James G. Carr, United States District Judge for the Northern District of Ohio, sitting by designation